                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:19-CV-00441-FL

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
                                          )
               v.                         )
                                          )
                                          )
ABHISHEK KRISHNAN’S REAL                  )
AND PERSONAL PROPERTY,                    )
                                          )
                     Defendants.          )


                                   CONSENT ORDER

       By signing below, the undersigned parties have informed the Court of the

following:

       1.      The United States of America (the “United States” or the “Government”)

is the plaintiff in the above-styled civil forfeiture action.

       2.      As part of this action, the United States sought the forfeiture of

$1,441,813.42 formerly held in TD Ameritrade Account *3860 (the “TD Ameritrade

Account”). These funds are currently in the custody of the United States pursuant to

the execution of a federal seizure warrant.

       3.      The United States sent the requisite notice of the complaint and

associated warrant to identified potential claimants, including Abhishek Krishnan

and his company, US Trade and Exchange, LLC (collectively, “Claimants”), and

published notice on an official internet government site as required by the


                                              1
            Case 5:19-cv-00441-FL Document 71 Filed 02/12/21 Page 1 of 3
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture (the

“Supplemental Rules”).

      4.      On December 2, 2019, Claimants filed claims to the funds formerly held

in the TD Ameritrade Account.

      5.      By order dated June 29, 2020, the Court struck Claimants’ claims with

respect to $500,000.00 of the funds formerly held in the TD Ameritrade Account and

stayed the civil-forfeiture action pending the conclusion of proceedings in a related

criminal case. Accordingly, at this time, Krishnan and US Trade and Exchange, LLC

remain claimants in the above-styled civil forfeiture action only with respect to

$941,813.42 in funds formerly held in the TD Ameritrade Account (the “Disputed TD

Ameritrade Funds”).

      6.      No further verified claims or answers to the Complaint have been filed

with respect to the Disputed TD Ameritrade Funds in the above-styled civil-forfeiture

action within the time prescribed by law, and all parties who claim an interest in the

Disputed TD Ameritrade Funds have consented to the entry of this Order.

      7.      As part of the Court’s June 29, 2020 Order, the Court granted

Claimants’ motion to stay this matter pending criminal proceedings and entered a

partial stay of this matter with respect to the Disputed TD Ameritrade Funds.

      8.      To avoid the delay, uncertainty, inconvenience, and expense of

protracted litigation, the United States and Claimants have reached a settlement of

this matter, including the terms set forth below, and have duly authorized the

signatories below to consent to these terms on their behalf. The Parties recognize,



                                          2
           Case 5:19-cv-00441-FL Document 71 Filed 02/12/21 Page 2 of 3
and by entry    ofthis Order, the Court finds that this Order is fair, reasonable, and in

the public interest.

      In view of the foregoing, it is ORDERED as follows:

                                          ORDER

       1.       Based upon the request and consent of the Parties, the stay of this

matter with respect to the Disputed TD Ameritrade Funds is hereby lifted.

      2.        Claimants shall forfeit to the United States of America the entirety of

the Disputed TD Ameritrade Funds in the amount of $941,813.42, to be disposed of

by the United States Department of Justice according to law.

      3.        Each party shall bear its own attorneys' fees, costs, and expenses in this

matter.

      4.        As this order constitutes a final judgment with respect to less than aII

defendants in this matter, in accordance with Rule 54(b) ofthe Federal Ruies of Civil

Procedure, the Court frnds that entering such judgment at this time is appropriate

and there is no just reason for delay.

      SO ORDERED         this12th   dav of    February              sxxx 21
                                                                  2020.




                                             LOUISE W. FLANAGAN
                                             United States District Judge


Consented to by:
            c
       E.          S                                     ELLIOT S. ABRAMS
   orney for U nl ted States of America                  Attorney for Claimants

                                               3


          Case 5:19-cv-00441-FL Document 71 Filed 02/12/21 Page 3 of 3
